DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 3-4 recite, “advancing a treatment delivery portion of an energy-based treatment device into a nostril the airway of the patient”.  This limitation appears to be missing specific words and is therefore indefinite.  It is thought that the limitation should read “advancing a treatment delivery portion of an energy-based treatment device through a nostril into a nasal airway of the patient”.
The remainder of the claims are also indefinite in that they depend from previously rejected claims. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,631,925. Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set recites the same and/or similar limitations.  The only difference between claim 1 of the current application and claim 1 of U.S. Patent No. 10,631,925 is to reduce mucus secretion (current patent) and to reduce mucus production (U.S. Patent No. 10,631,925).  These are obvious variants of the same word. 
16/815,717
10,631,925
Common subject matter
1
1
A method for treating mucous cells in an airway of a patient to reduce mucous secretion/production, the method comprising advancing a treatment delivery portion of an energy based treatment device into a nostril through the airway of the patient, contacting mucosal tissue with a treatment portion without piercing mucosal tissue; and delivering energy from the treatment portion to a selected tissue depth to modify a property of the mucus cells and reduce mucus. 
2
2
delivering the energy comprises delivering a form of energy selected from the group consisting of heat, radiofrequency, laser, light, ultrasound, microwave, electromechanical, mechanical, cooling, alternating current, direct current, chemical, electrochemical, and cryogenic energy
3
3
the mucus producing cells are selected from the group consisting of cilia, goblet cells, and submucosal cells.
4
4
delivering the energy comprises delivering radiofrequency energy from a first row of bipolar electrodes to a second row of bipolar electrodes on the treatment delivery portion, wherein each electrode of the first row of electrodes is paired with a corresponding electrode of the second row of electrodes, so that the two rows of bipolar radiofrequency electrodes form multiple electrode pairs, and wherein delivering the radiofrequency energy 

5
at least part of a treatment surface of the treatment delivery portion is convex, and wherein delivering the radiofrequency energy comprises delivering the radiofrequency energy in a convex shape from the first row to the second row of bipolar electrodes.
6
6
the electrodes of the two rows of bipolar electrodes comprise non-piercing bumps on the treatment surface, and wherein contacting the mucosal tissue comprises contacting the non-piercing bumps with the mucosal tissue.
7
7
 measuring a temperature of the mucosal tissue using a thermocouple located on the treatment delivery portion; and adjusting an amount of energy delivered by the treatment delivery portion, based on the measured temperature, by adjusting a setting of the treatment device.
8
8
comprising applying force against the mucosal tissue with the treatment delivery portion to mechanically alter a shape of the airway while delivering the energy.
9
9
a treatment surface of the treatment delivery portion is convex
10
10
delivering the energy modifies the at least one property by changing the mucus producing cells to a different type of cells.
11
11
comprising adjusting a shaft of the treatment device to change an angle of the treatment delivery portion relative to the shaft.
12
12
the at least one property modified by delivering the energy comprises the ability of the mucus producing cells to engage in a vesicle.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352.  The examiner can normally be reached on Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792